DETAILED ACTION

Response to Amendment

	Amendments and response received 12/28/2021 have been entered. Claims 1-3, 5-8 and 10 are currently pending in this application. Claims 1-3 and 6 have been amended and claims 4 and 9 canceled by this amendment. Amendments and response are addressed hereinbelow. 

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly amended title is more indicative of the invention to which the claims are directed.

Allowable Subject Matter

Claims 1-3, 5-8 and 10 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
	The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches an information processing apparatus that sets an inspection level to be used in determining quality of an image of an inspected surface of a printed sheet comprising 
	The closest prior art, Michele Dalla-Torre et al (US 20130336575 A1), teaches an analysis system for detection of defects within an inspection image of an inspected object based on anchor locations including the matching of a template to multiple portions of the inspection image. The prior art indicates different image segments may indicate different levels of interest which may constitute using different defect detection schemes. The prior art fails to explicitly disclose identifying the inspection level of an overlap region based on a predetermined priority in a case where an overlap region is present in the plurality of inspection regions and displaying the identified inspection level of the overlap region wherein the priority becomes higher as an inspection level becomes higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 11, 2022